[Cite as Reading v. Fraternal Order of Police, 2020-Ohio-4558.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




CITY OF READING, OHIO,                                      APPEAL NO. C-190679
                                                 :
                                                            TRIAL NO. A-1901427
     Plaintiff-Appellant,
                                                 :               O P I N I O N.
  vs.

FRATERNAL ORDER OF POLICE,                       :
OHIO LABOR COUNCIL,

     Defendant-Appellee.                         :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 23, 2020



Schroeder, Maundrell, Barbiere & Powers, Lawrence E. Barbiere and Katherine L.
Barbiere, for Plaintiff-Appellant,

Freking Myers & Reul LLC, Katherine Daughtrey Neff and Erin Heidrich, for
Defendant-Appellee.
                       OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, Presiding Judge.

       {¶1}      In this appeal, we review the trial court’s entry denying a motion to

vacate and confirming an arbitrator’s award that modified the discipline imposed

upon Reading Police Officer Anthony Roth from a termination to a five-day

suspension. Because the arbitrator’s award drew its essence from the collective-

bargaining agreement (“CBA”) executed between plaintiff-appellant the City of

Reading, Ohio (“Reading”) and defendant-appellee the Fraternal Order of Police,

Ohio Labor Council (“FOP”), we affirm the trial court’s judgment.

                          Factual and Procedural Background


       {¶2}      Reading terminated the employment of Officer Roth in February 2018

for his failure to meet departmental standards of performance in the fourth quarter

of 2017, following multiple years of subpar-performance ratings. The FOP, on behalf

of Roth, filed a grievance challenging Roth’s termination. It argued that Roth was

terminated without just cause, in violation of Section 10.1 of the parties’ CBA, and

that Reading failed to follow the principles of progressive discipline in violation of

Section 10.2 of the CBA.

       {¶3}      Section 10.1 of the CBA, titled “Corrective Action for Cause,” provides

that “[n]o employee shall be reduced in pay or position, suspended, removed, or

reprimanded except for just cause.” And Section 10.2, titled “Progressive Action,”

provides that:

       The principles of progressive corrective action, as recognized and

       defined by the City of Reading, will normally be followed with respect

       to conduct which could not be a violation of law or classified as gross



                                                2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       misconduct. The progression normally includes a verbal reprimand

       before a written reprimand, a written reprimand before a suspension,

       and a suspension before a dismissal for the same related offense. The

       Chief of Police or the Safety Service Director may determine that a

       different sequence is required.

       {¶4}   At the arbitration hearing, Reading Police Chief Scott Snow testified

regarding Roth’s employment history and performance over his lengthy career as a

Reading police officer.   Chief Snow explained that Reading police officers are

evaluated quarterly, and that an officer’s quarterly scores are averaged at the end of

the year and serve as the basis for the officer’s annual evaluation. An officer’s

performance evaluation covers the following areas: quality of work; quantity of

work; knowledge; work habits; learning and self-development; dependability;

initiative; judgment; personal; and behavior/temperament. An officer is given a

score of one through ten in each category. A passing score on the evaluation is that

of 70 or higher.

       {¶5}   Chief Snow compared Roth’s annual performance-evaluation score to

the average annual score for patrol officers in the department for the years 2013-

2017. In 2013, the average departmental annual score (comprising all ten categories

set forth above) was 84.4, whereas Roth’s average score was 67.25. In that year,

Roth was the only officer in the department with a failing score. In 2014, Roth

received an annual score of 74.25, while the departmental average score was 83.88.

While Roth received a passing score, his was the lowest in the department. In 2015,

Roth received an annual score of 69.5. The departmental average score was 82.45,

and Roth was again the lowest performing patrol officer in the department. In 2016,




                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



Roth received a score of 69.17. His score was the lowest in the department, which

had an average score of 82.78.       In 2017, Roth received a score of 49.         The

departmental average score was 83.45.

       {¶6}   Chief Snow additionally testified to comments that he had written on

Roth’s recent annual evaluations. In 2015, Chief Snow noted that the most common

complaint regarding Roth was his unwillingness and/or inability to get along with

others and the significant amount of time that he spent at the station, rather than out

in the field. The evaluation stated that “Officer Roth continually demonstrates a

desire to keep to himself and seems to prefer to isolate himself from his coworkers

rather than interact,” and that “Officer Roth requires constant oversight to keep him

moving, which results in complaints that he is being picked on.” It further stated

that “When given space, [Officer Roth] fails to perform to the same standards as

other officers until the constant oversight is again put into place. His continued

claims that he is being singled out hold no merit, considering that every supervisor

and the Chief of Police, 11 supervisors since 1997, have all described him using these

descriptors. The common denominator in all of this is Officer Roth.”

       {¶7}   In 2016, a year in which Roth was off a portion of the year for injury

and also served as a dispatcher for a portion of the year, Chief Snow noted that

“Officer Roth is a marginal employee at best. He consistently rates below standard in

the areas of Quantity of Work and Behavioral/Temperament and barely makes

standards in other areas of his evaluation.       He has been given direction and

instruction year after year on how to improve those areas, but has shown to [sic]

interest in making that happen. For a 20-year veteran, his ratings are deplorable.”




                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}   Chief Snow testified that Roth received three oral reprimands in 2017.

These reprimands were received for “nonfeasance policy acknowledgment,” which

occurred when Roth failed to acknowledge the implementation of a new procedure

and policy manual; for “malfeasance, taser discharge,” when Roth failed to follow

procedure after accidentally discharging his taser at the station; and for antagonizing

a mental patient and behaving rudely to hospital staff while responding to a call,

which resulted in Roth being given remedial training.

       {¶9}   Chief Snow further testified that Roth was issued a written reprimand

on October 11, 2017, for failing to meet performance standards in the year 2016. He

explained that Roth had not been disciplined immediately following his performance

evaluation in 2016 because Roth appealed his 2016 annual performance evaluation

to the Reading Civil Service Commission. The written reprimand was issued to Roth

shortly after the Civil Service Commission upheld his 2016 performance evaluation.

That reprimand stated that Roth had failed to meet acceptable performance

standards in both 2015 and 2016; that Roth’s scores for the first three quarters of

2017 showed an average score of less than 50; and that, beginning in the fourth

quarter of 2017, Roth would be held responsible on a quarterly basis to meet the

departmental standard and that if he failed to do so, Reading would proceed with the

necessary steps to terminate his employment.

       {¶10} Chief Snow testified that Roth was issued a letter in February 2018

informing him that he had received a score of 44 on his evaluation for the fourth

quarter of 2017. The letter referenced the previous written reprimand that Roth had

received in October of 2017, and stated that Roth had been warned that his failure to

score a 70 or higher on his quarterly evaluations would result in his termination.




                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



Roth was given a predisciplinary hearing. Chief Snow explained that Roth took issue

at the hearing with the evaluation of his “quantity of work,” referred to Reading as

having a “quota system,” and argued that he had not been warned that his continued

poor performance could result in termination or given time to improve his

performance.     Chief Snow disagreed with Roth’s characterization of Reading’s

quantity-of-work evaluation standard as a quota, and testified that Roth was given

multiple chances to improve his performance, including working with multiple

supervisors and being sent to remedial training.         According to Chief Snow,

termination was the only course of action based on Roth’s multiple-year record of

inadequate performance, his defiant attitude when presented with constructive

criticism, and his disciplinary issues in 2017.

       {¶11} Reading Police Lieutenant Doug Ferrell also testified at the arbitration

hearing.   Lieutenant Ferrell conducted the quarterly performance evaluations of

Roth in 2016 and 2017. He discussed the reports in detail, as well as testified

regarding several incidents in which he took issue with Roth’s performance.

Lieutenant Ferrell found that Roth spent excessive time at the station working on

reports, claiming that he had little time to engage in proactive police work. He noted

that Roth refused to accept responsibility for his poor evaluations, and rather

maintained that he was singled out or nitpicked by his supervisor.

       {¶12} The FOP presented testimony from Barry Gray, an FOP senior staff

representative, and from Roth. Gray testified that he was unaware of any other

Reading officers being terminated without progressive discipline. Gray additionally

testified that, in his opinion, the written warning given to Roth was issued in




                                                  6
                      OHIO FIRST DISTRICT COURT OF APPEALS



retaliation for Roth’s act of appealing his performance evaluation to the Civil Service

Commission.

       {¶13} Roth testified that after he received the written warning in October

2017, he lacked sufficient time to improve his performance because he received the

reprimand (which stated that would be terminated for failure to score a 70 or above

on his quarterly performance evaluations) on October 11, 2017, 11 days into the

fourth quarter of 2017. At that point, he believed his scores were already “dismally

low” without cause and that he had no chance to raise them. Prior to receiving the

written warning, Roth was unaware that a low performance review score could result

in his termination. Roth further testified as to his version of the episodes for which

he received oral reprimands. In some instances he conceded that his performance

was not satisfactory, and in others he challenged his supervisors’ assessment of him.

       {¶14} The arbitrator issued a decision sustaining the FOP’s grievance in part

and overruling it in part. He found that Reading had just cause to discipline Roth,

noting that the subpar ratings of Roth were warranted, that the ratings were not

based on the bias of Roth’s supervisors, and that Roth had been given an

improvement plan and counseled about his low ratings. The arbitrator stated that

“[b]ased upon the notice and warnings given to the Grievant that he could be

disciplined for failing to bring up subpar ratings and specifically, that the City would

take steps to remove him from employment for failing to meet the standard (Score

70 or above), and the fact that he did not bring up his score as mandated, I find the

City had the right to discipline the Grievant.”

       {¶15} But the arbitrator further determined that the termination of Roth’s

employment was not the appropriate discipline in this case because of the




                                                  7
                     OHIO FIRST DISTRICT COURT OF APPEALS



progressive discipline policy in the CBA.       The arbitrator acknowledged that the

principles of progressive discipline were not required to be used in every instance

and that the CBA allowed the chief of police or safety service director to determine

that a different sequence of discipline is required. But he determined that in light of

the language in the CBA that “progressive discipline will normally be followed,” there

must be a reasonable and nonarbitrary basis for not following the normal steps of

progressive discipline. The arbitrator found that Roth’s behavior was not a violation

of law and did not equate to gross misconduct, and he offered the following

statements in support of the determination that termination was not appropriate

discipline:

       First, ignoring the spirit of the [CBA] to normally use progressive

       discipline requires justification.       Comments on a Performance

       Evaluation that an employee is performing below an acceptable

       standard and must improve is not discipline. If an employee is given

       discipline, he/she is aware of the severity of a next step and has an

       opportunity to file a grievance that is reviewed by a neutral party. In

       this case, the issuance of discipline to the Grievant for his conduct in

       performing his job is convoluted. Verbal reprimands were given in

       2017, but none of the discipline in those instances was elevated to the

       next level of discipline. The City issued a Written Warning in late

       2017, but it was for conduct that preceded the Verbal Reprimands and

       was in regard to performance in a prior year.

                                       *    *   *




                                                8
                     OHIO FIRST DISTRICT COURT OF APPEALS



       Secondly, since the City failed to discipline the Grievant for many years

       in the past for his subpar performance, it cannot be concluded that he

       had advance notice that he would be immediately terminated for

       failing to meet minimum standards.

       And third, moving from a written reprimand to a termination, which

       was delivered ten months after the incident giving rise to the discipline

       (failure to meet minimum standards in 2016) is not in the spirit of

       progressive discipline designed to permit or enable an employee to

       improve performance.

After sustaining Roth’s grievance in part, the arbitrator modified the discipline

imposed on Roth from a termination to a five-day suspension.

       {¶16} Reading filed a motion to vacate the arbitrator’s award in the court of

common pleas, arguing that the arbitrator exceeded his powers in violation of R.C.

2711.10. The FOP filed an application to have the arbitrator’s award confirmed. The

trial court issued an entry determining that the arbitrator’s award drew its essence

from the CBA and was not arbitrary or capricious, denying the motion to vacate the

arbitrator’s award, and granting the application to confirm the award. Reading now

appeals.

                       The Arbitration Award Must Be Upheld


       {¶17} In a single assignment of error, Reading argues that the trial court

erred in determining that the arbitrator’s award drew its essence from the CBA and

in denying Reading’s motion to vacate and confirming the arbitration award.

       {¶18} When reviewing a trial court’s order confirming, modifying, vacating,

or correcting an arbitrator’s award, we must accept the trial court’s findings of fact



                                              9
                     OHIO FIRST DISTRICT COURT OF APPEALS



that are not clearly erroneous but decide questions of law de novo. Portage Cty. Bd.

of Dev. Disabilities v. Portage Cty. Educators’ Assn. for Dev. Disabilities, 153 Ohio

St.3d 219, 2018-Ohio-1590, 103 N.E.3d 804, syllabus.

       {¶19} An arbitrator has great latitude in issuing a decision, as long as the

arbitrator acts within the scope of the parties’ contract. Cedar Fair, L.P. v. Falfas,

140 Ohio St. 3d 447, 2014-Ohio-3943, 19 N.E.3d 893, ¶ 6. An arbitrator’s award can

only be vacated under the limited circumstances set forth in R.C. 2711.10. Here,

Reading argues that the arbitrator’s award must be vacated pursuant to R.C.

2711.10(D), which provides that “[t]he arbitrators exceeded their powers, or so

imperfectly executed them that a mutual, final, and definite award upon the subject

matter submitted was not made.” Reading contends that the arbitrator exceeded his

power by requiring progressive discipline and ignoring the language in the CBA

authorizing the chief of police to use his discretion to determine that a different

sequence of discipline was required.

       {¶20} Arbitrators exceed their powers when they go “beyond the authority

provided by the bargained-for agreement or by going beyond their contractual

authority to craft a remedy under the law.” Falfas at ¶ 7. As long as the issued award

draws its essence from the parties’ agreement, an arbitrator has acted within his or

her ability to craft an award. Id. An award draws its essence from the parties’

agreement where “there is a rational nexus between the agreement and the award,

and where the award is not arbitrary, capricious or unlawful.” Id., quoting

Mahoning Cty. Bd. of Mental Retardation & Dev. Disabilities v. Mahoning Cty.

TMR Edn. Assn., 22 Ohio St. 3d 80, 488 N.E.2d 872 (1986), paragraph one of the

syllabus; Bd. of Trustees of Anderson Twp. v. Anderson Twp. Professional




                                             10
                     OHIO FIRST DISTRICT COURT OF APPEALS



Firefighters Assn., 1st Dist. Hamilton No. C-180371, 2019-Ohio-2302, ¶ 11. But an

award departs from the essence of the agreement when it conflicts with an express

term of the agreement or is without rational support or unable to be rationally

derived from the terms of the agreement. Falfas at ¶ 7; Bd. of Trustees of Anderson

Twp. at ¶ 11.

       {¶21} Here, the arbitrator’s award drew its essence from the CBA, specifically

Section 10.2.   As set forth above, Section 10.2 provides that the principles of

progressive discipline will “normally be followed with respect to conduct which

could not be a violation of law or classified as gross misconduct.” It further provides

that “[t]he Chief of Police or the Safety Service Director may determine that a

different sequence is required.” The arbitrator found that Roth’s conduct was not a

violation of law and could not be classified as gross misconduct. Under Section 10.2,

such behavior would normally warrant the imposition of progressive discipline. As

Roth had already received verbal and written reprimands, the next step in the

progressive discipline hierarchy would be a suspension, rather than dismissal.

       {¶22} In determining that Roth’s behavior warranted the imposition of

progressive discipline, the arbitrator did not issue an award that conflicted with an

express term of the CBA. In fact, the arbitrator specifically recognized that the chief

of police and safety service director have the authority to determine that a different

sequence of discipline may be required—but he found that there was no reasonable

or nonarbitrary basis to impose a different sequence of discipline in this case,

particularly where the conduct at issue was not a violation of law or gross

misconduct.




                                              11
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶23} While CBA Section 10.2 provides that the chief of police “may”

determine that a different sequence of discipline is required, it is silent as to under

what circumstances such a determination would be warranted or supported.

Because the CBA did not address this issue, the arbitrator determined that there

must be a reasonable, nonarbitrary basis for doing so. It is within the arbitrator’s

authority to interpret the parties’ contract, as he did in this case. See Cleveland v.

Cleveland Police Patrolmen’s Assn., 2016-Ohio-702, 47 N.E.3d 904, ¶ 23 (8th Dist.)

(where a dispute is resolved through arbitration, the parties bargained for and agreed

to accept the arbitrator’s interpretation of the contract or agreement).        Such a

determination did not conflict with the CBA and was not arbitrary, capricious, or

unlawful. The award draws its essence from the CBA.

       {¶24} We recognize that Roth has a lengthy disciplinary history, as well as a

consistent history of subpar-performance evaluations.             Roth had multiple

opportunities to improve his performance and failed to do so. We also recognize that

a chief of police must have the ability to control her or his department and to impose

discipline when necessary. The parties bargained for the inclusion of Section 10.2 in

the CBA, which provides the chief with the discretion necessary to do so. But in so

bargaining, the parties failed to include under what circumstances the chief would be

justified in departing from the principles of progressive discipline. As such, they left

that determination open to the arbitrator.

       {¶25} The arbitration award drew its essence from the CBA and the

arbitrator did not exceed his authority. We consequently hold that the trial court did

not err in denying Reading’s motion to vacate the arbitration award and in granting




                                              12
                      OHIO FIRST DISTRICT COURT OF APPEALS



the FOP’s application to confirm the award.           Reading’s assignment of error is

overruled, and the judgment of the trial court is affirmed.

                                                                      Judgment affirmed.



BERGERON and CROUSE, JJ., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                13